Citation Nr: 1720609	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  11-07 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island


THE ISSUES

1.  Whether the Veteran's rating for prostate cancer was properly reduced from 100 percent to 20 percent, effective November 1, 2010.  

2.  Entitlement to a rating in excess of 20 percent for the residuals of prostate cancer from November 1, 2010 through December 15, 2011.  

3.  Entitlement to a rating in excess of 40 percent for the residuals of prostate cancer, effective December 15, 2011.  

4.  Entitlement to special monthly compensation (SMC) at the housebound rate.

(The issue of entitlement to an apportionment of the Veteran's VA benefits is the subject of a separate decision.)  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to April 1968.  

The claims for an increased rating for the residuals of prostate cancer and for SMC at the housebound rate were previously before the Board of Veterans' Appeals (Board) in March 2015.  At that time, those issues were remanded for further development.  Following the requested development, the VA Appeals Management Center (AMC) in Washington, D.C. confirmed and continued the 20 percent rating for the Veteran's residuals of prostate cancer prior to December 15, 2011 and the 40 percent rating thereafter.  The AMC also denied the Veteran's claim of SMC at the housebound rate.  Thereafter, the case was returned to the Board for further appellate action.


FINDINGS OF FACT

1.  In a letter, dated January 20, 2010, the RO informed the Veteran that it proposed to reduce his rating for prostate cancer from 100 percent to 10 percent and that he could submit additional evidence as to why that reduction should not be made.  

2.  In a letter, dated August 11, 2010, the RO informed the Veteran that it had received no additional evidence and that it had reduced his rating for the residuals of prostate cancer from 100 percent to 10 percent (later increased to 20 percent), effective November 1, 2010.  

3.  From November 1, 2010 through December 14, 2011, the Veteran's prostate cancer was manifested, primarily by voiding every hour during the day and 2 to 3 times at night.  

4.  Since December 15, 2011, the Veteran's prostate cancer required the use of absorbent material which has to be changed 2 to 4 times a day.  

5.  Since November 1, 2010, the Veteran has had an 80 percent combined schedular evaluation due to posttraumatic stress disorder (PTSD) evaluated as 70 percent disabling and prostate cancer, evaluated as 40 percent disabling.  

6.  The Veteran has a total rating due to unemployability caused by service-connected disability (TDIU) which became effective November 1, 2010.  


CONCLUSIONS OF LAW

1.  The criteria were met to reduce the Veteran's rating for prostate cancer from 100 percent to 20 percent, effective November 1, 2010.  38 C.F.R. § 3.105(e) (2010).  

2.  From November 1, 2010 to December 15, 2011, the criteria for a rating in excess of 20 percent for prostate cancer were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.115b, Diagnostic Codes 7527-7528 (2016).  

3.  Since December 15, 2011, the criteria for a rating in excess of 40 percent for the residuals of prostate cancer have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.115b, Diagnostic Codes 7527-7528 (2016).  

4.  Since November 1, 2010, the criteria for SMC at the housebound rate have not been met.  38 U.S.C.A. § 1114(s) (West 2014); 38 C.F.R. § 3.350(i) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prior to consideration of the merits of an appeal, the VA has a duty to notify the claimant of the information and evidence necessary to substantiate a claim for VA benefits and to assist claimants in obtaining that evidence.   38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 U.S.C.A. § 3.159 (2016).  After reviewing the record, the Board finds that the VA has met that duty.  

In December 2011, the VA appropriately notified the Veteran of the information and evidence needed to substantiate and complete his claims.  The VA then obtained identified and available evidence, conducted examinations, and provided the Veteran an opportunity for a hearing before the Board.  There is no evidence of any VA error in notifying or assisting the Veteran in the development of his claims; and, therefore, the Board will proceed to the merits of the appeal.  

Prostate Cancer 

The Veteran contends that the ratings for his service-connected prostate cancer prior to and since December 15, 2011, do not adequately reflect the severity of that disorder.  He suggests that his rating for prostate cancer should not have been reduced from the 100 percent schedular evaluation.  Therefore, he maintains that the 100 percent schedular rating should be restored.  At the very least, he contends that an increased rating is warranted.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against those claims.  

In April 2009, the RO granted the Veteran service connection for prostate cancer and assigned a 100 percent schedular rating, effective October 23, 2008.  38 C.F.R. § 4.115b, Diagnostic Code 7528 (2008).  

In October 2009, 6 months after the cessation of radiation therapy, the Veteran underwent a mandatory VA examination to determine if there had been any change in the evaluation.  Note to 38 C.F.R. § 4.115b, Diagnostic Code 7528 (2009).  It was noted that the prostate cancer had been confirmed by a biopsy in August 2008 and that the Veteran had successfully undergone successful radiation through April 2009.  On examination, the Veteran denied fevers, chills, new bone or back pain, involuntary weight loss, lower urinary tract symptoms, hematuria, or signs or symptoms of proctitis.  The Veteran did report lower urinary tract symptoms since receiving radiation therapy.  He complained that he had to urinate hourly during the day and awakening to urinate 2 to 3 times during the night.  He also reported occasional hesitancy, urgency complaints, incomplete emptying, moderate force of stream, and post-void dribble.  He denied urinary incontinence.  It was noted that he was taking medication for the treatment of his lower urinary tract symptoms.  

On further examination, the Veteran denied any history of renal dysfunction or any other surgeries on any part of his urinary tract.  He also denied any history of urinary tract infections, kidney stones, bladder stones, or acute nephritis.  It was noted that he had not been hospitalized for any other urinary tract diseases nor had he had any other urological malignancies.  It was further noted that he did not have the need to catheterize or dilate his penis and that no drains in place.  

On physical examination, the Veteran's abdomen was soft, nontender, and nondistended.  There were no palpable masses and no costovertebral angle tenderness, bilaterally.  His phallus was uncircumcised and dry, and the testes were descended, bilaterally.  A digital rectal examination revealed two small left prostate lobe nodules.  

In December 2009, the RO proposed that the Veteran's rating for the residuals of prostate cancer be reduced to 10 percent.  On January 20, 2010, the RO informed the Veteran of the proposed reduction, and that he could submit medical or other evidence to show why the change should not be made.  The RO stated that if it did not receive additional evidence within 60 days, the reduction would begin the first day of the third month following the notice of the final decision.  38 C.F.R. § 3.105(e) (2009).
In an August 11, 2010 rating action, the RO noted that the Veteran had submitted no additional evidence and reduced the Veteran's rating for the residuals of prostate cancer from 100 percent to 10 percent, effective November 1, 2010.  38 C.F.R. § 4.115b, Diagnostic Code 7527 (2010).  That same day, the RO sent the Veteran a letter informing him of that reduction.  The Veteran disagreed with that reduction, and this appeal ensued.  

Initially, the Board notes that the reduction from 100 percent to 10 percent for the Veteran's prostate cancer was properly carried out in accordance with 38 C.F.R. § 3.105(e).  That rating was subsequently raised to 20 percent, effective November 1, 2010 and to 40 percent, effective December 15, 2011.  Therefore, the questions are whether a rating in excess of 20 percent is warranted prior to December 15, 2011 and in excess of 40 percent after that date.  

Disability evaluations are determined by comparing the manifestations of a particular disability with the criteria set forth in the Diagnostic Codes of the VA Schedule for Rating Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. Part 4 (2016).  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity (in civilian occupations) resulting from service-connected disability.  38 C.F.R. § 4.1 (2016).  

The residuals of prostate cancer are rated in accordance with the criteria set forth in 38 C.F.R. § 4.115b, Diagnostic Code 7527-7528.  Initially, a 100 percent schedular evaluation will be assigned that disorder.  Following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local recurrence or metastasis, the prostate cancer will be rated on the residuals of voiding dysfunction or renal dysfunction, whichever is more predominant.  In this case, the evidence shows that the Veteran's voiding dysfunction is predominant.  

With respect to voiding dysfunction is rated on the basis of urine leakage, frequency, or obstructed voiding.  When there is continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence, a 20 percent rating is warranted, if the Veteran is required to wear absorbent materials which must be changed less than two times per day.  A 40 percent rating is warranted, when the Veteran is required to wear absorbent materials which must be changed two to four times per day.  A 60 percent rating is warranted when the Veteran is required to wear absorbent materials which must be changed more than four times per day.  

In cases of urinary frequency, a 20 percent rating is warranted when there a daytime voiding interval between one and two hours, or; when the Veteran awakens to void three to four times per night.  A 40 percent rating is warranted when there a daytime voiding interval of less than one hour, or; when the Veteran awakens to void five or more times per night. 

With respect to voiding obstruction, a 30 percent rating is warranted when there is urinary retention requiring intermittent or continuous catheterization.  

With respect to urinary tract infections, a 30 percent rating is warranted for recurrent symptomatic infection requiring drainage/frequent hospitalization (greater, than two times a year), and/or requiring continuous intensive management.  Otherwise, rate as renal dysfunction.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016). 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Therefore, the following analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

The relevant evidence on file consists of reports of consultation with the VA Urology Service, dated from January 2011 through September 2012 and reports of VA examinations performed in October 2009, May and December 2011, and June 2015.  The evidence shows that the Veteran's prostate cancer was confirmed by a biopsy in August 2008 and that he successfully completed radiation therapy in April 2009.  The prostate cancer has been in remission since that time.  

During treatment by the VA Urology Service in January 2011 and during the VA examinations in October 2009 and May 2011, it was noted that the Veteran urinated every hour during the day and 2 to 3 times at night.  Although he noted hesitancy, urgency, incomplete emptying, and post-void dribbling, there was no evidence that he required the use of absorbent material, an appliance, or catheterization in conjunction with the residuals of his prostate cancer.  In addition, there was no evidence of recurrent symptomatic urinary tract infections requiring drainage, frequent hospitalization, and/or requiring continuous intensive management.  Furthermore, the evidence showed that the residuals of the Veteran's prostate cancer did not affect his occupation or daily activities.  Indeed, the VA examiner opined that from a medical point of view the Veteran was able to perform physical or sedentary employment.  On balance, such findings do not meet or more nearly approximate the schedular criteria for a rating in excess of 20 percent for the service-connected residuals of prostate cancer.  Accordingly, from November 1, 2010 through December 14, 2011, the 20 percent rating is confirmed and continued.  

During his VA examination on December 15, 2011, the Veteran reported that his prostate condition had gotten worse.  He stated that during the day, he voided every 1 to 2 hours and that he awakened 3 to 4 times a night to urinate.  He also stated that he experienced his urinary leakage was requiring the use of absorbent material which had to be changed 2 to 4 times a day.  In addition, he reportedly had a decreased force of stream.  Such findings were generally confirmed by his VA examination in June 2015 and reflected the schedular criteria for a 40 percent rating for voiding dysfunction.  While his rating was increased accordingly, effective December 15, 2011, the evidence did not meet or more nearly approximate the schedular criteria for a higher rating.  Although the VA examiners noted the Veteran's urinary leakage would impact his daily activities and have a moderate to severe impact on his ability to work, there was no evidence that he required an appliance or that he had to change the absorbent material more than 4 times a day.  Moreover, the evidence showed that the prostate cancer was still in remission and did not require regular treatment.  In fact, during his September 2012 consultation with the VA Urology Service, the Veteran deferred any medical therapy.  

In light of the foregoing, the Board finds that the Veteran's residuals of prostate cancer does not meet or more nearly reflect the criteria for a schedular rating in excess of 40 percent.  Accordingly, that rating is also confirmed and continued.  

In arriving at these decisions, the Board notes that the symptoms presented by his prostate cancer are fully contemplated by the rating schedule.  There is no evidence his disability picture is exceptional when compared to other veterans with the same disorder, and the rating schedule provides for higher ratings for increased symptoms.  Thus, the Board finds no evidence warranting a referral of this claim for extraschedular consideration.  Thun v. Peake, 22 Vet. App. 111 (2008).

SMC at the Housebound Rate

The Veteran also seeks SMC at the housebound rate.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  

Special monthly compensation is payable where the Veteran has a single service-connected disability rated as 100 percent and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or, (2) is permanently housebound by reason of service-connected disability or disabilities.  That requirement is met when the Veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime. 38 U.S.C.A. § 1114(s) (West 2014); 38 C.F.R. § 3.350(i) (2016).

Initially, the Board notes that throughout the appeal, the Veteran has not argued, and the evidence has not shown that the Veteran is, in fact, housebound due to his service-connected disabilities.  From October 23, 2008 through October 31, 2010, however, the Veteran received SMC at the housebound rate, because he had a single service-connected disability rated as 100 percent disabling additional service-connected disability ratable at 60 percent.  During that time, service connection was in effect for prostate cancer, evaluated as 100 percent disabling and PTSD, evaluated as 70 percent disabling.  However, effective November 1, 2010, the RO reduced the Veteran's rating to 20 percent.  Although that rating has since been raised to 40 percent, the ratings for the Veteran's service-conducted PTSD and prostate cancer have not met the rating criteria for SMC at the housebound rate since November 1, 2010.  

In June 2011, the Veteran did grant the Veteran's claim for a total disability rating due to individual unemployability caused by his service-connected disabilities (TDIU).  The rating decision suggests that the TDIU was based solely on the Veteran's high rating for PTSD and became effective November 1, 2010.  While that rating would constitute the 100 percent service-connected disability, the Veteran does not have a service-connected disability independently ratable at 60 percent.  The rating for the Veteran's only other service-connected disability, i.e. the residuals of prostate cancer, remain less than the 60 percent disabling.  Thus, the Veteran does not meet the criteria for SMC at the housebound rate.  The law is dispositive of the issue; and, therefore, the appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 



ORDER

The Veteran's rating for prostate cancer was properly reduced from 100 percent to 20 percent, effective November 1, 2010; and therefore, the appeal is denied with respect to that issue.  

Prior to December 15, 2011, a rating in excess of 20 percent for prostate cancer is denied.  

Since December 15, 2011, a rating in excess of 40 percent for prostate cancer is denied.  

SMC at the housebound rate is denied.



______________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


